Reversed and Remanded and Majority and Dissenting Opinions filed
September 24, 2020.




                                      In The

                       Fourteenth Court of Appeals

                               NO. 14-18-00205-CR

                     SANTHY INTHALANGSY, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1471491

                            DISSENTING OPINION

      I agree with the majority that the evidence is sufficient to support the
conviction, but I disagree with the majority’s other decision regarding the admission
of the extraneous murder.

      The majority starts off on the wrong foot by not beginning its analysis with
Rule 404 of the Texas Rules of Evidence. Subsection (b)(1) of that rule, sometimes
known as the propensity rule, provides that evidence of an extraneous offense is not
admissible if the purpose of the evidence is to show that a person has a character
trait and that the person acted in conformity with that character trait on a particular
occasion. Subsection (b)(2) sets forth an exception to the propensity rule and
provides that evidence of an extraneous offense may be admissible if it advances
“another purpose.”

      Several alternative purposes are enumerated under subsection (b)(2), such as
the tendency of the evidence to prove an elemental fact like “intent.” The Court of
Criminal Appeals has also recognized a separate purpose that was not specifically
enumerated: to provide “same transaction contextual evidence.” See Mayes v. State,
816 S.W.2d 79, 86 (Tex. Crim. App. 1991). This sort of contextual evidence refers
to those background situations where “several crimes are intermixed, or blended
with one another, or connected so that they form an indivisible criminal transaction,
and full proof by testimony, whether direct or circumstantial, of any one of them
cannot be given without showing the others.” Id. at 86 n.4. The Court explained that
this evidence is admissible under the exception to the propensity rule because
“events do not occur in a vacuum and . . . the jury has a right to hear what occurred
immediately prior to and subsequent to the commission of the act so that they may
realistically evaluate the evidence.” Id. at 86.

      These alternative purposes justified the admission of the extraneous murder
in this case. The extraneous murder tended to prove that appellant had restrained
Cassie without her consent when he escorted her away from Frank’s house, which
was an essential element of the charged offense. The extraneous murder also
supported a finding that appellant had formed an intent to prevent Cassie’s liberation
by using deadly force against her, which was another elemental fact. And because
there was evidence showing that Jimmy’s murder was intertwined with Cassie’s
extraneous murder, the trial court could have reasonably concluded that the jury was

                                           2
entitled to hear the extraneous murder as same transaction contextual evidence. See
Camacho v. State, 864 S.W.2d 524, 531–32 (Tex. Crim. App. 1993) (holding that
the trial court did not abuse its discretion by admitting evidence of certain extraneous
murders and kidnappings because the evidence helped to establish the defendant’s
intent and because the evidence imparted “information essential to understanding
the context and circumstances of events which, although legally separate offenses,
[were] blended or interwoven”).

      The majority acknowledges that the connection between Jimmy’s murder and
Cassie’s extraneous murder is “easy to imagine,” but the majority holds that the
extraneous murder is wholly irrelevant because there is no clear proof that appellant
participated in it. The majority achieves this holding by not crediting the reasonable
inferences that may be drawn from the circumstantial evidence, in direct
contravention of the standard of review. There was clear proof that appellant had
kidnapped Cassie twice in a single week; that he or Amalinh had shot Jimmy in her
presence just before her second kidnapping; and that Cassie was found deceased the
day after Jimmy’s murder, also the result of a shooting. Reasonable minds could
determine from this circumstantial evidence that appellant participated in Cassie’s
murder, which means that this court should not disturb the trial court’s implied
finding that the extraneous murder was relevant. See Rogers v. State, 853 S.W.2d
29, 32–33 (Tex. Crim. App. 1993) (op. on reh’g) (stating that a reviewing court
should not superimpose its own judgment over the judgment of the trial court when
deciding whether extraneous-offense evidence is relevant).

      Because the majority determines that the extraneous murder was irrelevant,
the majority does not perform a meaningful analysis under Rule 403 to assess
whether the probative value of the extraneous murder substantially outweighed the
danger of unfair prejudice. I will conduct that analysis here because it is essential to

                                           3
showing that the trial court did not abuse its discretion by admitting the challenged
evidence.

      When undertaking a Rule 403 analysis, a trial court must balance (1) the
inherent probative force of the proffered item of evidence with (2) the proponent’s
need for that evidence against (3) any tendency of the evidence to suggest decision
on an improper basis, (4) any tendency of the evidence to confuse or distract the jury
from the main issues, (5) any tendency of the evidence to be given undue weight by
a jury that has not been equipped to evaluate the probative force of the evidence, and
(6) the likelihood that presentation of the evidence will consume an inordinate
amount of time or merely repeat evidence already admitted. See Gigliobianco v.
State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006).

      The trial court here did not make a record of any findings and conclusions
under Rule 403, but no such record was actually required. See Williams v. State, 958
S.W.2d 186, 195 (Tex. Crim. App. 1997). This court presumes that the trial court
engaged in a Rule 403 analysis when it admitted the challenged evidence over
appellant’s objection. Id. And in reviewing that decision, this court must also
presume that the challenged evidence was admissible. See Hammer v. State, 296
S.W.3d 555, 568 (Tex. Crim. App. 2009) (“Under Rule 403, it is presumed that the
probative value of relevant evidence exceeds any danger of unfair prejudice.”).

      The trial court could have reasonably determined that there was high probative
value in the evidence of Cassie’s extraneous murder. As explained above, the
extraneous murder supported findings that appellant restrained Cassie without her
consent and that he intended to prevent her liberation with the use of deadly force,
both of which were elements in the underlying kidnapping. The trial court could
have also determined that the prosecution had a need for this evidence because the
limited eyewitness testimony did not establish any obvious uses of force during the

                                          4
initial stages of the kidnapping. For instance, the eyewitnesses did not testify that
Cassie was dragged to the waiting car, or even that she was touched by her
kidnappers. The extraneous murder was therefore important to establishing that
Cassie was still taken against her will.

      The trial court could have likewise determined that the danger of unfair
prejudice was low. Because Cassie’s extraneous murder was inextricably connected
with her kidnapping and with Jimmy’s murder, the trial court could have reasonably
concluded that the extraneous murder would not distract the jury from the main
issues in the case.

      The trial court could have also determined from the quality of the evidence
that the extraneous murder would not have a tendency to affect the jury in an
irrational way. There were no photographs from Cassie’s autopsy. There were some
photographs from the scene where her body was discovered, but those photographs
were captured from afar and did not depict Cassie’s face or her many gunshot
wounds, as her body was almost entirely obscured by vegetation. The prosecution
accordingly minimized the risk of inflaming the jury’s passions.

      Even though the prosecution called several witnesses and spent some time in
developing the evidence of Cassie’s extraneous murder, the trial court could have
reasonably determined from the remaining factors that the probative value of that
evidence outweighed any danger of unfair prejudice.

      For all of these reasons, I would conclude that the trial court did not abuse its
discretion by admitting the challenged evidence. I would overrule appellant’s
arguments to the contrary and consider his remaining issues on appeal. Because the
majority does not, I respectfully dissent.




                                             5
                                       /s/       Tracy Christopher
                                                 Justice


Panel consists of Justices Christopher, Bourliot, and Hassan. (Hassan, J., majority).
Publish — Tex. R. App. P. 47.2(b).




                                             6